Citation Nr: 1533261	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a brain tumor.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from June 1986 to August 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran was scheduled for a hearing before the Board in June 2015, he reported that he would not be able to attend the hearing and did not wish for the hearing to be re-scheduled.  Therefore, the request for a hearing has been withdrawn.

The issues of entitlement to service connection for a left ankle disability, a right foot disability, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss.

2.  The probative clinical evidence of record is against a finding that the Veteran has a bilateral hip disability that was incurred in, caused by or aggravated by service.

3.  There is no current diagnosis of a brain tumor.

4.  There is no current diagnosis of a bilateral shoulder disability.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1111 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for a claimed brain tumor have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2006, October 2007, and May 2008, prior to the adjudication of the claims in September 2008.  Such notice reasonably included the claim for a brain tumor/traumatic brain injury. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment and personnel records, VA and private medical records, and the statements of the Veteran and others in support of his claim.  VA examinations were obtained in December 2006, October 2007, May 2008, and August 2010 with respect to these claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file.  The opinions consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinions proffered.   For the reasons states below, no further VA examinations are necessary with regard to the Veteran's claims for service connection for hearing loss, a bilateral hip disability, a brain tumor, or a bilateral shoulder disabilities.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends he currently suffers from bilateral hearing loss, a brain tumor related to a head injury, and a bilateral shoulder disability related to his service.  However, the clinical evidence does not demonstrate that the Veteran has a current diagnosis of any of these disabilities.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  Specifically, an August 2010 VA examination demonstrated that the Veteran did not suffer from hearing loss in either ear that would comport with the criteria set forth under 38 C.F.R. § 3.385.  A December 2006 VA examination concluded that there was no current right or left shoulder disability.  A June 2008 VA examination concluded that the Veteran had not had a head injury and he was referred to psychiatry for an evaluation of symptoms suggestive of PTSD.  The remainder of the medical evidence, to include VA and private treatment records, is negative for any indication of a current diagnosis of bilateral hearing loss, residuals of a head injury to include a brain tumor, or a bilateral shoulder disability.  The Veteran has reported pain in the shoulder region that has been noted to be symptoms related to his cervical spine disability.  Thus, no separate shoulder disability has been found or diagnosed.  Accordingly, service connection for these claims must be denied.

With regard to the Veteran's claim for service connection for a bilateral hip disability, the Board notes that the Veteran was diagnosed with adductor tendonitis, bilaterally, on VA examination in October 2007.  X-ray of the hips was negative.  The Board finds that although there is a current diagnosis of a muscular hip disability, the other elements of service connection for a hip disability have not been met.  For one, the Veteran has not put forward any clear assertions as to the etiology of his hip disability.  There is no indication of any injury to the hip in service.  While the Veteran contends that many of his injuries stem from an assault that occurred in June 1997, a review of the service treatment records reflects that the Veteran experienced back pain well before that assault.  Additionally, the records are completely negative for any report of any residual injury or disability stemming from the reported June 1997 assault.  The records do show that prior to service the Veteran experienced a head injury when he was thrown from a horse, and that in in July 1996, the Veteran injured his back when he pulled up an anchor while fishing.  Despite these records, the Veteran contends that he was in good health prior to the 1997 assault.  Thus, the Board finds reason to question the Veteran's credibility with regard to his report of service incurrence and residuals stemming from the alleged June 1997 assault, as his statements are unsupported by, and contradict, the service treatment records.  Accordingly, when weighing the evidence of record, the Board finds that service connection for a bilateral hip disability must be denied, as there is no indication of injury or disability in service, there is no mention of hip symptoms stemming from service in the post-service treatment records, and there is no medical nexus to support for the Veteran's claim.  Accordingly, the claim must be denied.

The Board has considered the lay statements of record, but finds that the probative and competent medical evidence outweighs those statements.  The symptoms and disabilities issue in this case could have multiple possible causes, and thus fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, while the Veteran can report such symptoms as loss of hearing or pain and related symptoms in his hips and shoulders, he is not competent to render a diagnosis of a hip disability, a shoulder disability, hearing loss that meets VA's criteria for a diagnosis, or a brain tumor.  Additionally, the Veteran has only made conclusory statements in support of his claims.  In that regard, the competent medical evidence weighs against a finding of service connection for these issues. 

As the preponderance of the evidence weighs against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a brain tumor is denied.  


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a left ankle disability, a right foot disability, and for migraine headaches.

The post-service medical evidence reflects a current diagnosis of a left ankle disability, chronic left ankle sprain, and a right foot disability, plantar fasciitis.  

Service treatment records reflect that on December 1992 periodic examination, the Veteran reported that his feet hurt when standing for more than 16 hours in a day.  In September 2005, he reported pain in his left heel and ankle and in his right ankle and foot. On March 2006 separation examination, he reported tightness in his left foot and ankle.

To date, a medical opinion as to the etiology of the Veteran's current left ankle disability and right foot disability has not been obtained, and as there is a current diagnosis of these disabilities, and indication of symptoms in service, a medical opinion should be obtained on remand.  

With regard to the Veteran's claim for service connection for migraine headaches, service treatment records are negative for a report of headaches except for on March 2006 separation examination, when the Veteran reported severe headaches, less than once per month, lasting two days at a time.  Post-service treatment records reflect the Veteran's report of severe headaches that, on October 2007 VA examination, were assessed to most likely be migraines rather than of cervicogenic origin related to his service-connected cervical spine disability.  The Board finds that a VA examination and opinion is necessary in this instance to determine whether the Veteran's current headaches are otherwise caused or aggravated by his service.  While the record tends to demonstrate a continuity of headache symptoms since service, it is unclear whether the Veteran's post-service headaches are related to the alleged assault that occurred in 1997, or otherwise began in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his left ankle and right foot disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current i) left chronic ankle sprain and ii) right foot plantar fasciitis were caused or aggravated by his service, to include the December 1992 record when the Veteran reported that his feet hurt when standing for more than 16 hours in a day, the September 2005 record when he reported pain in his left heel and ankle and in his right ankle and foot, and March 2006 separation examination when he reported tightness in his left foot and ankle?  

2.  Schedule the Veteran for a VA examination to determine the etiology of his headaches.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache disability was caused or aggravated by his service, taking into account the Veteran's statements that he began to experience headaches following an assault in June 1997 that injured his back, and the report of headaches on separation examination?  

3.  Then, readjudicate the claims for service connection for a left ankle disability, a right foot disability, and for headaches.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


